DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi WO 2015129546 in view of Barsoum US 20140162130.

Regarding claim 1, Shiraishi WO 2015129546 discloses an electronic component (4 in Fig. 7) having electromagnetic shielding (3 in Fig. 7), the electronic component (4) comprising:
top of 4) of the electronic component (4); and
(b)    a coating layer (layer of 3) that directly coats a surface of the body part (top of 4) through no other member and functions as the electromagnetic shielding (inherent property of the material),
the coating layer (layer of 3) substantially consisting of particles, powders or flakes (metal powders of 3 see [0043-0044] of one or more layers (31 and 32 in Fig. 6) 
wherein the particles, powders or flakes (particle powders or flakes of 31 and 32) have at least one of (1) a thickness of not more than 40 µm (which would be the case given that the layer 3 has a thickness of 10-30 µm), and (2) a maximum dimension in a two-dimensional sheet plane of the one or more layers of not more than 20 µm (see [0163] in provided translation; the thickness of 3 is 3 µm).
Shiraishi does not explicitly disclose that each of the plurality of layers having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer.

Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer (see [0009], [0010], [0018-0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have each of the plurality of layers of Shiraishi having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer, as taught by Barsoum, in order to provide desired multiple layers of shielding. 


Regarding claim 10, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein a thickness of the coating layer is not less than 0.1 µm and not more than 200 µm (see [0163] of Shiraishi).

Regarding claim 11, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein a thickness of the coating layer is not less than 1 µm and not more than 40 µm (see [0163] of Shiraishi).

Regarding claim 13, Shiraishi in view of Barsoum discloses the electronic component according to claim 1, wherein the electronic component (4 of Shiraishi) is a surface-mounted component (4 as depicted in Fig. 7) or a lead component.

Regarding claim 14, Shiraishi in view of Barsoum discloses the electronic component according to claim 13, wherein the surface-mounted component is a chip component (4 as depicted in Fig. 7, see [0314] in provided translation of Shiraishi).

Regarding claim 15, Shiraishi in view of Barsoum discloses an electronic circuit board (5 see title and [0314] of Shiraishi) comprising the electronic component (4 of Hashimoto) according to claim 1.


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Shiraishi does not disclose the coating layer substantially consisting of particles, powders or flakes of one or more layers; and since the coating layer substantially consists of particles, powders or flakes of one or more MXene layers, the coating layer does not comprise an amount of other components such as a binder. In contrast while Shiraishi discloses a coating layer comprising metal powders and a binder.

The Examiner respectfully disagrees.

Firstly, it must be stated that the examiner is required to give the claims the broadest reasonable interpretation. Specifically, MPEP 2111 states:
During patent examination, the pending claims must be “given *>their< broadest
reasonable interpretation consistent with the specification.” > In re Hyatt, 211 F.3d
1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).< Applicant always has the
opportunity to amend the claims during prosecution, and broad interpretation by the
examiner reduces the possibility that the claim, once issued, will be interpreted more
broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-
51 (CCPA 1969).
Further “substantially consisting of” is consider equivalent to “consisting substantially of” or to “consisting essentially of” which according to MPEP 2111.03, absent a clear indication in the specification or claims of what the basic and novel 
In [0033] of the specification of the present application it is indicated that “any material may be used for the coating layer 13 as long as the coating layer 13 includes the MXene 10 that is a layered material.” Further in [0036] of the specification of the present application, it is indicated that “the coating layer 13 may contain an arbitrary appropriate forming material 12, for example, a binder, and may contain an additive (for example, a viscosity modifier, a curing agent, or the like) in some case”. 
Therefore, the language used in the claim does not limit the material of the coating layer to a closed group excluding a binder. And so, using the broadest reasonable interpretation, it is possible for the coating layer to include a binder as long as it also includes one of particles, powders or flakes.
As pointed out by Applicant, Shiraishi discloses the coating layer comprising metal powders and a binder in [0043-0044].
Therefore claims 1, 10-11 and 13-15 stand rejected over the combination of Shiraishi in view of Barsoom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             
/JAMES WU/           Primary Examiner, Art Unit 2841